Citation Nr: 1807823	
Decision Date: 02/07/18    Archive Date: 02/20/18

DOCKET NO.  14-20 145A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral hearing loss. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran; Veteran's sister


ATTORNEY FOR THE BOARD

S. Solomon, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from July 1974 to April 1979.

These matters come before the Board of Veterans' Appeals (Board) from a December 2011 rating decision of the Department of Veteran Affairs (VA), Regional Office (RO) in St. Petersburg, Florida, which denied service connection for bilateral hearing loss. 

The Veteran testified at a videoconference hearing before the undersigned Veteran Law Judge (VLJ) in December 2017 and transcript of the hearing is of record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board regrets further delay, but additional development is necessary before adjudicating this claim.

The Veteran underwent a VA examination in December 2010.  At that time, the examiner concluded that the Veteran's hearing loss is less likely than not related to her military service.  The only rational the examiner opined that the Veteran's hearing loss is not consistent with hearing loss due to acoustic trauma, but rather ear infection.  The same examiner provided a contradictory addendum opinion in December 2011, where she concluded that an opinion cannot be provided without mere speculation as to whether acoustic trauma caused the Veteran's hearing loss.  The examiner noted that the Veteran's hearing loss documented in service, which is consistent with the current hearing loss, was attributed to ear infection at the time. The examiner, however, continues to opine that it is difficult to determine if current hearing loss is due to ear infections in service.  The Board finds that these medical opinions are inadequate to adjudicate the claim 


The Veteran was also provided another examination in April 2014, where the examiner concluded that the Veteran did not have hearing loss in the left ear.  With respect to the right ear, the examiner concluded that hearing loss is less likely than not related to ear infection in the military service.  This medical opinion is inadequate to the extent the examiner did not consider the Veteran's contention that her hearing loss was due to acoustic trauma.

An adequate medical opinion, for the purposes of evaluating a Veteran's disability, provides rational analysis that takes into consideration the Veteran's lay statement and medical history to support its conclusion.  See Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) ("[A] medical opinion... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  A medical opinion must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Therefore, a remand is necessary to obtain an adequate medical opinion. 
 
Accordingly, the case is REMANDED for the following action:

1.  Update VA medical records 

2. Thereafter, schedule the Veteran for a VA examination to determine the etiology of her bilateral hearing loss. The claims file should be made available to the examiner, who should indicate in his/her report that the file was reviewed as part of the examination. The examiner should take a complete history from the Veteran. All indicated tests and studies should be completed. The examiner must describe all pertinent symptomatology.

Following the completion of the examination, the examiner should provide an opinion answering the following question:

Is the Veteran's hearing loss at least as likely as not (a 50 percent or greater probability) related to her military service?

The examiner is asked to address the Veteran's lay statements and explain the impact, if any, of the Veteran's noise exposure in the military due to her military occupational specialty (MOS).

In addressing the plausibility or non-plausibility of delayed onset hearing loss, the examiner must discuss the Institute of Medicine (IOM) Report on noise exposure in the military, contemplating that the IOM report states that it is "unlikely" that the onset of hearing loss begins years after noise exposure occurs, but also states that "an individual's awareness of the effects of noise on hearing may be delayed considerably after the noise exposure."

Also, the examiner should consider and comment on the impact, if any, the Veteran's ear infection in the military had on her current hearing loss. 

Although the examiner should review the entire file, his/her attention is directed to September 1976, July 1977, and January 1979 audiology evaluation in service.   

If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether an opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

3. After completion of the above, please readjudicate the claim.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response. Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2017).


